Exhibit 10.20


FORM OF PHANTOM SHARE AGREEMENT PURSUANT TO THE
ARES MANAGEMENT CORPORATION
SECOND AMENDED & RESTATED 2014 EQUITY INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is entered into as of (the “Grant Date”), by
and between Ares Management Corporation, a Delaware corporation (the “Company”),
and (the “Participant”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Ares Management Corporation Second
Amended & Restated 2014 Equity Incentive Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Plan, a copy of which has been delivered to
the Participant, which is administered by the Committee; and
WHEREAS, pursuant to Article VII of the Plan, the Committee may grant Other
Share-Based Awards to Service Providers under the Plan, including phantom shares
settled in cash; and
WHEREAS, the Participant is a Service Provider under the Plan.
NOW, THEREFORE, the parties agree as follows:
1. Grant of Phantom Shares.
Subject to the restrictions and other conditions set forth herein, the Committee
hereby grants to the Participant phantom shares (the “Phantom Shares”) as of the
Grant Date. Each Phantom Share is an Other Share-Based Award under the Plan that
represents an unfunded, unsecured right of the Participant to receive an amount
in cash (the “Settlement Amount”) per Phantom Share equal to the Average Closing
Price of a Common Share on the Vesting Dates specified in Section 2 herein. [The
Participant agrees to execute, on or before , the fair competition agreement
(the “FCA”) between the Participant and the Company (or other entity designated
by the Committee in the form provided to the Participant in connection with this
grant, and if the Participant does not execute the FCA prior to such date, all
Phantom Shares shall be forfeited on such date without compensation.]
“Average Closing Price” with respect to any Vesting Date means, an average of
the Closing Prices for the 15 trading days immediately prior to, and the 15
trading days immediately following, such Vesting Date.
“Closing Price” means, on any trading day, the closing sale price per Common
Share as reported on the principal national securities exchange in the United
Stated on which Common Shares are then traded, as determined by the Committee.
2.     Vesting and Payment.
(a)     The Phantom Shares granted herein shall vest in [ ] equal installments
on each of the [ ] anniversar[y] [ies] of the Grant Date (the “Vesting Dates”);
provided that the Participant has not had a Termination prior to the applicable
Vesting Date. There shall be no proportionate or partial vesting in the periods
prior to each Vesting Date. All unvested Phantom Shares will be forfeited
without compensation on the Participant’s Termination.
(b)     The Company shall, within 45 days following a Vesting Date, pay (or
cause to be paid) to the Participant, the Settlement Amount with respect to each
Phantom Share vesting on such Vesting Date, as settlement of such Phantom Share
and each such Phantom Share shall thereafter be cancelled.
3.     No Dividend Equivalents.
The Participant shall not receive dividends or dividend equivalents with respect
to Phantom Shares.
4.     Phantom Share Transfer Restrictions.
Unless otherwise determined by the Committee, Phantom Shares may not be
Transferred by the Participant other than by will or by the laws of descent and
distribution, and any other purported Transfer shall be void and unenforceable
against the Company and its Affiliates.
5.     Change in Control.
The Phantom Shares shall not accelerate and vest upon a Change in Control unless
otherwise determined by the Committee. The provisions in the Plan regarding
Change in Control shall apply to the Phantom Shares.
6.     Rights as a Stockholder.
The Participant shall have no rights as a stockholder with respect to Phantom
Shares.
7.     Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including the amendment provisions thereof, and to such rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee and
as may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.
8.     Notices.
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made:
(a)     unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this section, any notice required to be delivered to
the Company shall be properly delivered if delivered to:
Ares Management Corporation
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel
(b)     If to the Participant, to the address on file with the Company.
Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail, or foreign equivalent; or (iii) on the
first business day following the date of deposit if delivered by a nationally or
internationally recognized overnight delivery service.
9.     No Right to Employment or Services.
This Agreement is not an agreement of employment or Company. None of this
Agreement, the Plan or the grant of Phantom Shares shall (a) obligate the
Company to employ or otherwise retain, or to continue to employ or otherwise
retain, the Participant for any specific time period or (b) modify or limit in
any respect the Company’s or its Affiliates’ right to terminate or modify the
Participant’s employment, services or compensation.
10.     Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company of any personal data information related to the
Phantom Shares awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.
11.     Withholding.
The Company or any Affiliate shall have the right and is hereby authorized to
withhold from the Settlement Amount and any compensation or other amount owing
to the Participant, applicable income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items (“Tax-Related
Items”), with respect to any taxable event under this Agreement or the Plan and
to take such action as may be necessary in the opinion of the Company or the
applicable Affiliate to satisfy all obligations for the payment of such
Tax-Related Items. The Participant acknowledges that, regardless of any action
taken by the Company or any of its Affiliates the ultimate liability for all
Tax-Related Items, is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or any of its Affiliates.
12.     Dispute Resolution.
(a)     The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof
will, to the fullest extent permitted by law, be determined by: (i) the dispute
resolution provisions in any employment, consulting agreement, or similar
agreement, between the Company or any of its Affiliates and the Participant or,
if none, (ii) the Company’s or any of its Affiliates’ mandatory dispute
resolution procedures as may be in effect from time to time with respect to
matters arising out of or relating to Participant’s employment or service with
the Company or, if none, (iii) by final, binding and confidential arbitration in
[Los Angeles, California][New York, New York], before one arbitrator, conducted
by the Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or
its successor. If disputes are settled pursuant to prong (iii) of this Section
12, Section 12(b) shall apply.
(b)     Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Employment Arbitration Rules and Procedures then
in effect. The arbitrator will have the same, but no greater, remedial authority
than would a court of law and shall issue a written decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. This agreement to resolve any disputes by binding
arbitration extends to claims by or against any of the Company or any of its
Affiliates or any of their respective past or present representatives and
applies to claims arising out of federal, state and local laws, including claims
of alleged discrimination on any basis, as well as to claims arising under the
common law. The prevailing party in any such arbitration proceeding, as
determined by the arbitrator, or in any proceeding to enforce the arbitration
award, will be entitled, to the extent permitted by law, to reimbursement from
the other party for all of the prevailing party’s costs (including the
arbitrator’s compensation), expenses and attorneys’ fees. If no party entirely
prevails in such arbitration or proceeding, the arbitrator or court shall
apportion an award of such fees based on the relative success of each party. In
the event of a conflict between this provision and any provision in the
applicable rules of JAMS, the provisions of this Agreement will prevail.
13.     Section 409A.
The Phantom Shares are intended to be exempt from the applicable requirements of
Section 409A and shall be limited, construed and interpreted in accordance with
such intent; provided, that the Company does not guarantee to the Participant
any particular tax treatment of the Phantom Shares. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A.
Miscellaneous.
(a)     Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.
(b)     Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.
(c)     Counterparts; Electronic Acceptance. This Agreement may be executed in
one or more counterparts (including by facsimile or electronic transmission),
all of which taken together shall constitute one contract. Alternatively, this
Agreement may be granted to and accepted by the Participant electronically.
(d)     Interpretation. Unless a clear contrary intention appears: (i) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or the Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to the Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(e)     No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(f)     Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
14.     Language.
If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


15.     NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF PHANTOM SHARES MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE COMPANY; (C) NO PAST GRANTS OR AWARDS (INCLUDING THE
PHANTOM SHARES AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS
OR AWARDS IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT FORM
PART OF THE TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING IN
THE PLAN AND RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT
WAIVES ALL RIGHTS TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS
AGREEMENT, INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING
TERMINATION OF EMPLOYMENT.


[Remainder of This Page Intentionally Left Blank]


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




ARES MANAGEMENT CORPORATION








By:    
Name:
Title:






____________________________
Participant Name:


        